Exhibit 10.2

 

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

 

Written Agreement by and between

 

HCSB FINANCIALCORPORATION

Loris, South Carolina

 

and

 

 

 

Docket No. 11-034 -WA/RB-HC

FEDERAL RESERVE BANK OF RICHMOND

Richmond, Virginia

 

 

 

WHEREAS, HCSB Financial Corporation, Loris, South Carolina (“HCSB”), a
registered bank holding company, owns and controls Horry County State Bank,
Loris, South Carolina (the “Bank”), a state-chartered nonmember bank, and a
nonbank subsidiary;

 

WHEREAS, it is the common goal of HCSB and the Federal Reserve Bank of Richmond
(the “Reserve Bank”) to maintain the financial soundness of HCSB so that HCSB
may serve as a source of strength to the Bank;

 

WHEREAS, HCSB and the Reserve Bank have mutually agreed to enter into this
Written Agreement (the “Agreement”); and

 

WHEREAS, on April 21, 2011, the board of directors of HCSB, at a duly
constituted meeting, adopted a resolution authorizing and directing James R.
Clarkson to enter into this Agreement on behalf of HCSB, and consenting to
compliance with each and every provision of this Agreement by HCSB and its
institution-affiliated parties, as defined in

 

--------------------------------------------------------------------------------


 

sections 3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as amended (the
“FDI Act”) (12 U.S.C. §§ 1813(u) and 1818(b)(3)).

 

NOW, THEREFORE, HCSB and the Reserve Bank agree as follows:

 

Source of Strength

 

1.                                       The board of directors of HCSB shall
take appropriate steps to fully utilize HCSB’s financial and managerial
resources, pursuant to section 225.4(a) of Regulation Y of the Board of
Governors of the Federal Reserve System (the “Board of Governors”) (12 C.F.R. §
225.4(a)), to serve as a source of strength to the Bank, including, but not
limited to, taking steps to ensure that the Bank complies with the Consent Order
entered into with the Federal Deposit Insurance Corporation and the South
Carolina Board of Financial Institutions dated February 10, 2011, and any other
supervisory action taken by the Bank’s federal or state regulator.

 

Dividends and Distributions

 

2.                                       (a)                                 
HCSB shall not declare or pay any dividends without the prior written approval
of the Reserve Bank and the Director of the Division of Banking Supervision and
Regulation (the “Director”) of the Board of Governors.

 

(b)                                 HCSB shall not directly or indirectly take
dividends or any other form of payment representing a reduction in capital from
the Bank without the prior written approval of the Reserve Bank.

 

(c)                                  HCSB and its nonbank subsidiary shall not
make any distributions of interest, principal, or other sums on subordinated
debentures or trust preferred securities without the prior written approval of
the Reserve Bank and the Director.

 

(d)                                 All requests for prior approval shall be
received by the Reserve Bank at least 30 days prior to the proposed dividend
declaration date, proposed distribution on

 

2

--------------------------------------------------------------------------------


 

subordinated debentures, and required notice of deferral on trust preferred
securities. All requests shall contain, at a minimum, current and projected
information on HCSB’s capital, earnings, and cash flow; the Bank’s capital,
asset quality, earnings, and allowance for loan and lease losses; and
identification of the sources of funds for the proposed payment or distribution.
For requests to declare or pay dividends, HCSB must also demonstrate that the
requested declaration or payment of dividends is consistent with the Board of
Governors’ Policy Statement on the Payment of Cash Dividends by State Member
Banks and Bank Holding Companies, dated November 14, 1985 (Federal Reserve
Regulatory Service, 4-877 at page 4-323).

 

Debt and Stock Redemption

 

3.                                       (a)                                 
HCSB and its nonbank subsidiary shall not, directly or indirectly, incur,
increase, or guarantee any debt without the prior written approval of the
Reserve Bank. All requests for prior written approval shall contain, but not be
limited to, a statement regarding the purpose of the debt, the terms of the
debt, and the planned source(s) for debt repayment, and an analysis of the cash
flow resources available to meet such debt repayment.

 

(b)                                 HCSB shall not, directly or indirectly,
purchase or redeem any shares of its stock without the prior written approval of
the Reserve Bank.

 

Capital Plan

 

4.                                       Within 60 days of this Agreement, HCSB
shall submit to the Reserve Bank an acceptable written plan to maintain
sufficient capital at HCSB on a consolidated basis. The plan shall, at a
minimum, address, consider, and include:

 

(a)                                  The consolidated organization’s and the
Bank’s current and future capital requirements, including compliance with the
Capital Adequacy Guidelines for Bank Holding Companies: Risk-Based Measure and
Tier 1 Leverage Measure, Appendices A and D of

 

3

--------------------------------------------------------------------------------


 

Regulation Y of the Board of Governors (12 C.F.R. Part 225, App. A and D) and
the applicable capital adequacy guidelines for the Bank issued by the Bank’s
federal regulator;

 

(b)                                 the adequacy of the Bank’s capital, taking
into account the volume of classified credits, risk profile, the adequacy of the
allowance for loan and lease losses, current and projected asset growth, and
projected earnings;

 

(c)                                  the source and timing of additional funds
necessary to fulfill the consolidated organization’s and the Bank’s future
capital requirements;

 

(d)                                 supervisory requests for additional capital
at the Bank or the requirements of any supervisory action imposed on the Bank by
its federal or state regulator; and

 

(e)                                  the requirements of section 225.4(a) of
Regulation Y of the Board of Governors that HCSB serve as a source of strength
to the Bank.

 

5.                                       HCSB shall notify the Reserve Bank, in
writing, no more than 30 days after the end of any quarter in which HCSB’s
capital ratios fall below the approved plan’s minimum ratios. Together with the
notification, HCSB shall submit an acceptable written plan that details the
steps that HCSB will take to increase its capital ratios to or above the
approved plan’s minimums.

 

Cash Flow Projections

 

6.                                       Within 60 days of this Agreement, HCSB
shall submit to the Reserve Bank a written statement of its planned sources and
uses of cash for debt service, operating expenses, and other purposes (“Cash
Flow Projection”) for 2011. HCSB shall submit to the Reserve Bank a Cash Flow
Projection for each calendar year subsequent to 2011 at least one month prior to
the beginning of that calendar year.

 

4

--------------------------------------------------------------------------------


 

Compliance with Laws and Regulations

 

7.                                       (a)                                  In
appointing any new director or senior executive officer, or changing the
responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, HCSB shall comply with the
notice provisions of section 32 of the FDI Act (12 U.S.C. § 1831i) and Subpart H
of Regulation Y of the Board of Governors (12 C.F.R. §§ 225.71 et seq.).

 

(b)                                 HCSB shall comply with the restrictions on
indemnification and severance payments of section 18(k) of the FDI Act (12
U.S.C. § 1828(k)) and Part 359 of the Federal Deposit Insurance Corporation’s
regulations (12 C.F.R. Part 359).

 

Progress Reports

 

8.                                       Within 30 days after the end of each
calendar quarter following the date of this Agreement, the board of directors
shall submit to the Reserve Bank written progress reports detailing the form and
manner of all actions taken to secure compliance with the provisions of this
Agreement and the results thereof, and a parent company only balance sheet,
income statement, and, as applicable, report of changes in stockholders’ equity.

 

Approval and Implementation of Plan

 

9.                                       (a)                                 
HCSB shall submit written capital plans that are acceptable to the Reserve Bank
within the applicable time period set forth in paragraphs 4 and 5 of this
Agreement.

 

(b)                                 Within 10 days of approval by the Reserve
Bank, HCSB shall adopt the approved capital plans. Upon adoption, HCSB shall
promptly implement the approved plans, and thereafter fully comply with it.

 

(c)                                  During the term of this Agreement, the
approved capital plans shall not be amended or rescinded without the prior
written approval of the Reserve Bank.

 

5

--------------------------------------------------------------------------------


 

Communications

 

10.                                 All communications regarding this Agreement
shall be sent to:

 

(a)

Ms. Joan T. Garton

 

Vice President

 

Federal Reserve Bank of Richmond

 

P. O. Box 27622

 

Richmond, Virginia 23261-7622

 

 

(b)

Mr. James R. Clarkson

 

President and Chief Executive Officer

 

HCSB Financial Corporation

 

P.O. Box 218

 

Loris, South Carolina 29569

 

Miscellaneous

 

11.                                 Notwithstanding any provision of this
Agreement, the Reserve Bank may, in its sole discretion, grant written
extensions of time to HCSB to comply with any provision of this Agreement.

 

12.                                 The provisions of this Agreement shall be
binding upon HCSB and its institution-affiliated parties, in their capacities as
such, and their successors and assigns.

 

13.                                 Each provision of this Agreement shall
remain effective and enforceable until stayed, modified, terminated, or
suspended in writing by the Reserve Bank.

 

14.                                 The provisions of this Agreement shall not
bar, estop, or otherwise prevent the Board of Governors, the Reserve Bank, or
any other federal or state agency from taking any other action affecting HCSB,
the Bank, any nonbank subsidiary of HCSB, or any of their current or former
institution-affiliated parties and their successors and assigns.

 

6

--------------------------------------------------------------------------------


 

15.                                 Pursuant to section 50 of the FDI Act (12
U.S.C. § 1831aa), this Agreement is enforceable by the Board of Governors under
section 8 of the FDI Act (12 U.S.C. § 1818).

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 9th day of May, 2011.

 

 

HCSB FINANCIAL CORPORATION

 

FEDERAL RESERVE BANK OF RICHMOND

 

 

 

 

 

 

By:

/s/ James R. Clarkson

 

By:

/s/ Joan T. Garton

 

James R. Clarkson

 

 

Joan T. Garton

 

President and Chief Executive Officer

 

 

Vice President

 

7

--------------------------------------------------------------------------------